Per Curiam.
Respondent was admitted to practice by this Court in 1989. He resides in New Jersey. He has been suspended from practice in this state since July 2000 for failure to comply with the attorney registration requirements (see Matter of Attorneys in Violation of Judiciary Law § 468-a, 273 AD2d 600).
*856Petitioner moves for an order imposing reciprocal disbarment upon respondent pursuant to this Court’s rules (see 22 NYCRR 806.19) based on his September 4, 2002 disbarment by the Supreme Court of New Jersey, imposed upon respondent’s consent in which he admitted allegations of knowing misappropriation of client trust funds. Respondent has not replied to the motion.
We grant petitioner’s motion and reciprocally disbar respondent, effective immediately.
Mercure, J.P., Peters, Carpinello, Rose and Kane, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately: and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; he is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).